The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
AFCP 2.0
Applicant amended the claim language to include "a status of a signal light and a gesture performed by a user conducting traffic wherein the processor is further configured to determine a comparison between a first priority level of the signal light and a second priority level of the gesture performed by the user”. Applicants amendment does overcome the prior current rejection.
20200377119: “[0027] In some embodiments, upon detecting the presence of a traffic officer, the result of a traffic light switch detection is given a lower priority than the instruction data. The traffic light detection function is, therefore, given a low priority and/or is completely ignored, while the instruction data describing the signs of the traffic officer are given high priority.”
20210304617: Includes gestures and priority levels. 
Numerous references related to autonomous vehicles and police/traffic gestures were found, including: US 20090222149 A1, US 20180050800 A1, US 20180224844 A1, US 20180233047 A1, US 20190258253 A1, US 10684626 B1, US 20200377119 A1, US 20200394393 A1, US 20210012100 A1, US 20210089762 A1, US 10994712 B2.
While the limitations of claim 21 were not found, additional time is necessary to review the references and perform additional searches. There was not sufficient time to search the additional limitations of claims 22-23.
For these reasons, the case is not found to be in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/Primary Examiner, Art Unit 2616